DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 14 December 2021.

Response to Amendment
Claims 6-9, 16-17, and 19-20 have been amended. Claims 1-20 are pending.
In response to the amendments to the specification, the objections thereto that were presented n the previous action (Non-Final Rejection filed on 15 July 2021) are withdrawn. In response to the submission of a replacement drawing sheet, the objections to the drawing are withdrawn. In response to the amendments to the claims, the objections thereto are withdrawn.
The affidavit under 37 CFR 1.132 filed 14 December 2021 is insufficient to overcome the rejection of claims 1-3, 9, 11, 14-15, and 18-20 based upon Slayzak et al. (US 2004/0231512 A1) in view of Cheremisinoff (2002, Handbook of Air Pollution and Control - 7.3.3.6 Theory of Operation. Elsevier) and Khan (US 2015/0202107 A1) as set forth in the last Office action because:  
The affidavit is not legible. In particular, the affidavit appears to argue that unexpected results as presented in the table on p. 3/4 provide evidence of nonobviousness (p. 3/4, para. 10; Remarks, p. 10/12, lines 1-4). However, the table contains no readable content, so the basis of comparison for the assertion of unexpected results cannot be gleaned from the table, nor can the results themselves.
It includes statements which amount to an affirmation that the claimed subject matter functions as it was intended to function. For example, para. 10 asserts the exceeding of 
The affidavit does not state that the results that are achievable by the claimed invention are unexpected relative to the combination of prior art teachings presented in the action (paragraphs 6, 10). It is unclear how unexpectedly good results are achieved over the prior art use of UV radiation since the rejection meets the claimed configuration. The allegation of unexpected results does not reference a degree of germicidal efficacy that results from some difference in the scope of the claims relative to the cited prior art in the rejections.
The affidavit acknowledges that the germicidal efficacy of dehumidification by liquid desiccant and by ultraviolet radiation were individually known (paragraphs 8-9). However, the affidavit does not appear to argue that the combination of these methods would have been nonobvious. 
The affidavit references a feature of the prior art (“bed of liquid”) that was not referenced or relied upon by the action.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant's arguments filed 14 December 2021 have been fully considered but they are not persuasive. 
Applicant argues that the combination of a bed of water and the UV irradiation produces an unexpected reduction in germicidal properties, as evidenced by the attached affidavit (Remarks, p. 10/12, lines 1-7). Applicant’s statement is interpreted as arguing that the combination produces an increase in germicidal properties. See affidavit, para. 10: “exceeded the expected germicidal properties.”
In response, as discussed above in regard to the affidavit, the basis of comparison for the evaluation of unexpectedly good results is not asserted to be the combination of teachings as presented in the action, and the unexpected results are not asserted to arise from a feature or features recited by particular limitations of the claim.
Applicant argues that prior art Khan does not mention the use of a desiccant (Remarks, p. 10/12, para. “Khan”). In contrast, Khan teaches a “bed of liquid” that is water, thereby teaching away from Slayzak (remarks, p. 10/12, para. “Khan”). The “bed of liquid” teaches away from Slayzak (Remarks, p. 10/12, para. “Khan”), and would be contrary to the use of a liquid desiccant according to Slayzak (Remarks, p. 10/12, “Using”). 
In response, the action relies upon the teachings of Slayzak for the teaching of a liquid desiccant (Non-Final Rejection, p. 5, para. “a filter”). The action did not reference or rely upon the “bed of liquid” described by Khan. Khan was relied upon in the rejection for the teaching of the use of UV light before pushing air into a desired facility (p. 6, last para.; p. 7, first para.). Applicant argues against the references individually, but one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding Applicant’s assertion of Khan teaching away from Slayzak, Applicant does not show a teaching in the prior art that the prior art teaches away from the claimed invention, and Applicant does not show the teaching (i.e., “the bed of liquid”) has a bearing on the modification of Slayzak to utilize UV light as taught by Khan. See MPEP 2144.05 (III)(B): “A prima facie case of obviousness may also be rebutted by showing that the art, in any material respect, teaches away from the claimed invention.”
Khan (Remarks, p. 10/12, “Using”).
In response, Slayzak teaches an air purification method (Fig. 14: 1404) and Khan teaches an air purification method (Abstract), so the practitioner skilled in the art of air purification would have had reason to consider the teachings of both references.
Applicant argues that a bed of water provides no disinfection properties, while exposing the air to liquid desiccant followed by UV irradiation gives a combined effect of deactivating the microorganisms beyond aggregation (Remarks, p. 11/12, “Further”).
In response, as discussed above, the action did not make reference to a “bed of water” or a “bed of liquid.” The combining of a liquid desiccant treatment of air as taught by Slayzak combined with a UV light treatment as taught by Khan constitutes a use of a known technique to improve a similar device  in the same way, so it is the examiner’s assessment that the skilled practitioner would have found it prima facie obvious to combine the above teachings. See MPEP 2143 (I).

Claim Objections
Claim 20 objected to because of the following informalities:  
Claim 20: In line 10, Applicant is respectfully advised to further indent “a sump . . .” so that this clause aligns with the other structures recited in the claim. In line 13, Applicant is respectfully advised to amend “the spray nozzle” to “the at least one spray nozzle” in view of line 9. In lines 18-19, “the packing section” appears to be a misstatement of “the packing chamber” (line 5).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “the system” in line 8.  There is insufficient antecedent basis for this limitation in the claim. See also line 10: “the system.” For the purposes of examination only, “the system” will be interpreted as “the conditioning section” in view of line 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 9, 11, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Slayzak et al. (US 2004/0231512 A1, hereinafter “Slayzak”) in view of Cheremisinoff (2002, Handbook of Air Pollution and Control - 7.3.3.6 Theory of Operation. Elsevier) and Khan (US 2015/0202107 A1).
Regarding claim 1, Slayzak discloses a system (Fig. 1) for killing microbes ([0064]) carried in air (Abstract) (i.e., a system for neutralizing airborne microorganisms) comprising:
a conditioner 12 for conditioning air 14 containing contaminants ([0026]) comprising an air intake 18 ([0027]) and an air discharge 30 output for dehumidified air 16 ([0026]) (i.e., a conditioning section for accommodating a flow of air, the conditioning section comprising an air inlet for receiving microorganism laden air; an air outlet for delivering air);
a filter packing media 24 onto which liquid desiccant 40 is sprayed from nozzles ([0028]) in a distribution chamber above the packing media and under a distribution manifold 26 (Fig. 1; [0028]) (i.e., a packing chamber located downstream relative to the air inlet, the packing chamber being filled with a packing material; a distribution chamber located downstream relative to the packing chamber and located above the packing chamber when the system is in a normal position of use, the distribution chamber including at least one spray nozzle for spraying a liquid desiccant into the distribution chamber towards the packing chamber);
a conditioner sump 22 for collecting desiccant that has flowed through the media 24 ([0028]) and fallen therefrom (Fig. 1) (i.e., a sump located below the packing chamber when the system is in the normal position of use for receiving the liquid desiccant that has penetrated the packing chamber from the distribution chamber through gravity);
a pump 38 for recirculating the desiccant from the sump ([0029]) (i.e., a pump for propelling the liquid desiccant from the sump to the at least one spray nozzle); and

However, Slayzak does not explicitly disclose (i) a packing chamber filled with a fibrous packing material, or (ii) a UV disinfection chamber located downstream relative to the droplet collection chamber and upstream relative to the air outlet, the UV disinfection chamber comprising a UV energy source for exposing the flow of air to UV irradiation.
Regarding (i), Cheremisinoff discloses wet scrubbers for air pollution control (p. 460). Cheremisinoff teaches that fiber-bed scrubbers were used to collect fine and/or soluble particulate matter (p. 460) and that they are composed of coarse fibers and are sprayed with scrubbing liquid (p. 461). Cheremisinoff teaches that fiber-bed scrubbers provide the advantage of relatively low pressure drops (p. 461).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Slayzak by providing (i) a packing chamber filled with a fibrous packing material as taught by Cheremisinoff because fiber-bed scrubbers provide the advantage of relatively low pressure drops (Cheremisinoff, p. 461).
Regarding (ii), Kahn discloses an air purification method (Abstract) and system (Fig. 1) for purifying air and arresting contaminants like virus, bacteria, and DNA therein ([0001]) and for dehumidifying air ([0009]). Kahn teaches the use of an ultraviolet light before pushing air into a desired facility ([0012], [0024]). Kahn teaches that the use of UV light provides a tertiary air purification method ([0031]) for reducing the level of germs and bacteria ([0023]) where a higher level of air purification is required ([0001]). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Slayzak in view of Cheremisinoff by providing Kahn because (1) the use of UV light provides a tertiary air purification method for reducing the level of germs and bacteria where a higher level of air purification is required (Kahn, [0001], [0023], [0031]), and (2) the providing of a chamber to accommodate such treatment would have been prima facie obvious since Slayzak teaches an air discharge chamber 30 (Slayzak, [0030]) downstream of the mist eliminator where the skilled practitioner could provide a UV light source “before pushing the fresh air to the desired facility” (Kahn, [0012]).
Regarding the limitation of an air outlet for delivering microorganism free air, since the system of Slayzak in view of Cheremisinoff and Kahn uses UV purification (Kahn, [0021]), the air delivered by the system can be regarded as microorganism free.

Regarding claims 2 and 3, Slayzak teaches the use of a salt-based liquid desiccant (Abstract) that may be CaCl2 or LiCl in a concentration of 20-60% by weight ([0013]) in an aqueous solution ([0010]). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).

Regarding claim 9, Slayzak teaches that that surfaces of the system can include surfaces (i.e., internal parts) having polymeric surfaces, using, for example, polypropylene (i.e., a non-metallic plastic) ([0066]).

Regarding claim 11, Slayzak teaches a fan (i.e., a blower) at the air intake 18 ([0027]). 

Slayzak teaches a desiccant cooling heat exchanger 39 to remove heat between the sump 22 (Fig. 1; [0029]) and the nozzles ([0028]).

Regarding claim 15, since Slayzak teaches a fan ([0027]) and since Kahn teaches the use of an ultraviolet light before pushing air into a desired facility ([0012], [0024]), the providing of UV irradiation within a moving airstream downstream from the mist eliminator 28 ([0030]) would have been prima facie obvious.

Regarding claim 18, Slayzak teaches a regenerator 70 to reconcentrate the liquid desiccant for reuse ([0026]).

Regarding claim 19, Slayzak teaches a regenerator 70 having an air intake 74 and an air discharge 86 ([0032]) for scavenged air 73 and released absorbed water ([0026]) (i.e., a regenerating section that extends between a secondary air inlet for dry air and a secondary air outlet for humid air and defines a secondary flow direction), the regenerator comprising filter packing media 80 having packing media ([0032]) such as structured packing ([0028]) (i.e., a secondary packing chamber located downstream relative to the air secondary inlet, the secondary packing chamber being filled with a secondary high efficiency packing material); a space under a distribution manifold 76 and over the filter packing media 80 ([0032]), the manifold having nozzles ([0028]) for spraying liquid desiccant 83 ([0032]) (i.e., a secondary spray chamber located downstream relative to the secondary packing chamber and located above the secondary packing chamber when the system is in the normal position of use, the secondary spray chamber including at least one secondary spray nozzle for spraying the liquid desiccant into the secondary spray chamber towards the secondary packing section);

a return loop having a pump 79 and a regenerator heater 81 connecting the regenerator sump 78 to the manifold 76 ([0031], [0032]) (i.e., a secondary pump for pumping the liquid desiccant from the secondary sump to the at least one secondary spray nozzle; a secondary heat exchanger between the secondary sump and the at least one secondary spray nozzle for heating the liquid desiccant). 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Slayzak in view of Cheremisinoff and Kahn as applied to claim 1 above, and further in view of Engelhard (US 2017/0007736 A1).
Regarding claim 4, Slayzak in view of Cheremisinoff and Kahn does not explicitly disclose a UV energy source that is an LED or a low-pressure UV lamp.
Engelhard discloses an ultra-violet air purification system (Abstract). Engelhard teaches that a typical UV air purifier ([0005]) includes a UV reaction chamber with a low-pressure mercury vapor lamp that generates UV light in the germicidal range ([0006]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Slayzak in view of Cheremisinoff and Kahn by providing a UV energy source that is a low-pressure UV lamp as taught by Engelhard because a UV air purifier would have typically included a low-pressure mercury vapor lamp that that is capable of generating UV light in the germicidal range (Engelhard, [0005], [0006]).

Regarding claim 5, Engelhard teaches a low-pressure mercury vapor lamp ([0006]).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Slayzak in view of Cheremisinoff and Kahn as applied to claim 1 above, and further in view of Thorne et al. (US 2012/0000549 A1, hereinafter “Thorne”), and as evidenced by Brais et al. (US 2017/0299289 A1, hereinafter “Braise”).
Regarding claims 6-8, Slayzak in view of Cheremisinoff and Kahn does not explicitly disclose an intensity of UVC energy inside the UV disinfection chamber is at least 10 W/m2, at least 50 W/m2, or at least 124 W/m2.
Thorne discloses a disinfection module 482 for disinfecting a gas stream (Fig. 12; [0179]). Thorne teaches that the disinfection module may apply UV-C radiation at a power level above about 30,000 microwatts second per square centimeter (300 W-s/m2) using a low-pressure mercury vapor lamp ([018]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Slayzak in view of Cheremisinoff and Kahn by providing a UV energy source inside the UV disinfection chamber that is capable of providing UVC energy that is at least 10 W/m2, at least 50 W/m2, or at least 124 W/m2 as taught by Thorne because (1) UV-C radiation at a power level above about 30,000 microwatts second per square centimeter (300 W-s/m2) was known to be 99.9% effective at eliminating biological substances smaller than 120 nanometers (Thorne, [0180]), and (2) the skilled practitioner would have known that the effectiveness of the UVC light is a function of the light intensity in watt per square meter and the exposure time in seconds, as evidenced by Brais ([0029]), so the skilled practitioner would have been expected to optimize UVC radiation. See MPEP 2144.05 (II)(A).

10 is rejected under 35 U.S.C. 103 as being unpatentable over Slayzak in view of Cheremisinoff and Kahn as applied to claim 1 above, and further in view of Forstmanis (US 2009/0294074 A1).
Slayzak in view of Cheremisinoff and Kahn does not explicitly disclose a droplet collection chamber that includes a replaceable pad demister.
Forstmanis discloses a demister ([0038]). Forstmanis teaches that where fouling can be expected, replaceable demister pads can be used ([0039]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Slayzak in view of Cheremisinoff and Kahn by providing a UV energy source inside the UV disinfection chamber that is capable of providing a droplet collection chamber that includes a replaceable pad demister as taught by Forstmanis because where fouling can be expected, replaceable demister pads can be used (Forstmanis, [0039]).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Slayzak in view of Cheremisinoff and Kahn as applied to claim 11 above, and further in view of Owesen (US 5,891,399).
Slayzak in view of Cheremisinoff and Kahn does not explicitly disclose a flow of air that defines a velocity less than 3 m/s (claim 12) or a flow of air that defines a velocity less than 2.235 m/s (claim 13).
Owesen discloses an air purifying system that uses ultraviolet light to destroy bacteria and viruses (Abstract). Owesen teaches that radiation dimensioned for air velocity up to 4 m/s can have a 100% sterilization effect (col. 4, lines 22-26).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Slayzak in view of Cheremisinoff and Kahn by providing system that is capable of producing a flow of air that defines a velocity less than 3 m/s (claim 12) or a flow of air that defines a velocity less than 2.235 m/s (claim 13) as taught by Owesen because Owesen, col. 4, lines 22-26). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Slayzak in view of Cheremisinoff and Kahn as applied to claim 1 above, and further in view of Thorne and Owesen, and as evidenced by Braise.
Slayzak in view of Cheremisinoff and Kahn does not explicitly disclose (i) a UV disinfection chamber that is capable of comprising UVC energy of 124 W/m2, or (ii) is capable of an air flow velocity of less than 3 m/s for microbial inactivation.
Regarding (i), Thorne discloses a disinfection module 482 for disinfecting a gas stream (Fig. 12; [0179]). Thorne teaches that the disinfection module may apply UV-C radiation at a power level above about 30,000 microwatts second per square centimeter (300 W-s/m2) using a low-pressure mercury vapor lamp ([018]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Slayzak in view of Cheremisinoff and Kahn by providing (i) a UV disinfection chamber that is capable of comprising UVC energy of 124 W/m2 as taught by Thorne because (1) UV-C radiation at a power level above about 30,000 microwatts second per square centimeter (300 W-s/m2) was known to be 99.9% effective at eliminating biological substances smaller than 120 nanometers (Thorne, [0180]), and (2) the skilled practitioner would have known that the effectiveness of the UVC light is a function of the light intensity in watt per square meter and the exposure time in seconds, as evidenced by Braise ([0029]), so the skilled practitioner would have been expected to optimize UVC radiation. See MPEP 2144.05 (II)(A).
Owesen discloses an air purifying system that uses ultraviolet light to destroy bacteria and viruses (Abstract). Owesen teaches that radiation dimensioned for air velocity up to 4 m/s can have a 100% sterilization effect (col. 4, lines 22-26).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Slayzak in view of Cheremisinoff, Kahn, and Thorne by providing (ii) a UV disinfection chamber that is capable of an air flow velocity of less than 3 m/s for microbial inactivation as taught by Owesen because radiation can be dimensioned for air velocity up to 4 m/s can while maintaining a 100% sterilization effect (Owesen, col. 4, lines 22-26). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Slayzak in view of Cheremisinoff and Kahn as applied to claim 1 above, and further in view of Owesen.
Slayzak in view of Cheremisinoff and Kahn does not explicitly disclose a UV disinfection chamber that comprises an array of UV energy sources.
Owesen teaches that a number of UV sources may be increased, for example to 3x10 lamps or more, so that air velocity through can then be increased with just as favorable a radiation effect (col. 5, lines 31-35).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Slayzak in view of Cheremisinoff and Kahn by providing a UV disinfection chamber that comprises an array of UV energy sources as taught by Owesen because an increase in a number of UV sources may allow air velocity to be increased with just as favorable a radiation effect (Owesen¸ col. 5, lines 31-35).

20 is rejected under 35 U.S.C. 103 as being unpatentable over Slayzak in view of Cheremisinoff and Khan.
Slayzak discloses a method for purifying and conditioning air (Abstract) by killing microbes ([0064]) carried in air (Abstract) (i.e., a method of neutralizing airborne microorganisms) comprising: 
providing a conditioner 70 (Fig. 1; [0026]) comprising: 
an air intake 18 ([0027]) and an air discharge 30 ([0026]) (i.e., providing a conditioning section comprising: an air inlet; an air outlet);
a filter packing media 24 onto which liquid desiccant 40 is sprayed from nozzles ([0028]) in a distribution chamber above the packing media and under a distribution manifold 26 (Fig. 1; [0028]) (i.e., a packing chamber located downstream relative to the air inlet; a distribution chamber located downstream relative to the packing chamber and located above the packing chamber when the system is in a normal position of use, the distribution chamber including at least one spray nozzle);
a conditioner sump 22 for collecting desiccant that has flowed through the media 24 ([0028]) and fallen therefrom (Fig. 1) (i.e., a sump located below the packing chamber when the system is in the normal position of use);
a pump 38 for recirculating the desiccant from the sump ([0029]); and
a mist eliminator 28 for eliminating mist in the air ([0030]) (i.e., a droplet collection chamber located downstream relative to the spray nozzle);
wherein the method comprises the steps of:
taking in potentially contaminated air 1410 (Fig. 14; [0057]) at the air intake 18 ([0027]), the contaminants including microbial agents ([0063]) (i.e., introducing microorganism laden air into the air inlet);

collecting desiccant that has flowed through the media 24 in the sump 22 ([0028]) (i.e., receiving the liquid desiccant that has penetrated the packing chamber from the distribution chamber through gravity into the sump),
recirculating the desiccant from the sump using the pump 38 ([0029]) (i.e., propelling the liquid desiccant from the sump to the at least one spray nozzle); and 
removing mist from the air using the mist eliminator 1444 ([0059]) (i.e., removing droplets from the air flowing through the droplet collection chamber). 
However, Slayzak does not explicitly disclose (i) a packing chamber filled with a fibrous packing material; (ii) a UV disinfection chamber located downstream relative to the droplet collection chamber and upstream relative to the air outlet; or (iii) exposing the air within the UV disinfection chamber to UV irradiation and receiving microorganism free air at the air outlet.
Regarding (i), Cheremisinoff discloses wet scrubbers for air pollution control (p. 460). Cheremisinoff teaches that fiber-bed scrubbers were used to collect fine and/or soluble particulate matter (p. 460) and that they are composed of coarse fibers and are sprayed with scrubbing liquid (p. 461). Cheremisinoff teaches that fiber-bed scrubbers provide the advantage of relatively low pressure drops (p. 461).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Slayzak by providing (i) a packing chamber filled with a fibrous packing material as taught by Cheremisinoff because fiber-bed scrubbers provide the advantage of relatively low pressure drops (Cheremisinoff, p. 461).
Kahn discloses an air purification method (Abstract) and system (Fig. 1) for purifying air and arresting contaminants like virus, bacteria, and DNA therein ([0001]) and for dehumidifying air ([0009]). Kahn teaches the use of an ultraviolet light before pushing air into a desired facility ([0012], [0024]). Kahn teaches that the use of UV light provides a tertiary air purification method ([0031]) for reducing the level of germs and bacteria ([0023]) where a higher level of air purification is required ([0001]). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Slayzak in view of Cheremisinoff by (ii) providing a UV disinfection chamber located downstream relative to the droplet collection chamber and upstream relative to the air outlet; and (iii) exposing the air within the UV disinfection chamber to UV irradiation and receiving at the air outlet as taught by Kahn because (1) the use of UV light provides a tertiary air purification method for reducing the level of germs and bacteria where a higher level of air purification is required (Kahn, [0001], [0023], [0031]), and (2) the providing of a chamber to accommodate such treatment would have been prima facie obvious since Slayzak teaches an air discharge chamber 30 (Slayzak, [0030]) downstream of the mist eliminator where the skilled practitioner could provide a UV light source “before pushing the fresh air to the desired facility” (Kahn, [0012]).
Regarding the limitation of receiving microorganism free air, since the system of Slayzak in view of Cheremisinoff and Kahn uses UV purification (Kahn, [0021]), the air delivered by the system can be regarded as microorganism free.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772